Case: 14-40994      Document: 00513197363         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40994                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 17, 2015
ODA GARCIA,                                                                Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CITY OF LAREDO, A home Rule City; HECTOR GONZALEZ, Official
Capacity; OSCAR PEREZ, Official Capacity; CYNTHIA COLLAZO, Official
Capacity; MONICA FLORES, Official Capacity; RAUL CASSO, Official
Capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CV-140


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       This appeal is dismissed for want of jurisdiction there being no
appealable judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.